 


109 HRES 1002 EH: Providing for consideration of the bill (H.R. 6061) to establish operational control over the international land and maritime borders of the United States.
U.S. House of Representatives
2006-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 1002 
In the House of Representatives, U. S.,

September 14, 2006
 
RESOLUTION 
Providing for consideration of the bill (H.R. 6061) to establish operational control over the international land and maritime borders of the United States. 
 
 
That upon the adoption of this resolution it shall be in order without intervention of any point of order to consider in the House the bill (H.R. 6061) to establish operational control over the international land and maritime borders of the United States. The amendment printed in the report of the Committee on Rules accompanying this resolution shall be considered as adopted. The bill, as amended, shall be considered as read. The previous question shall be considered as ordered on the bill, as amended, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chairman and ranking minority member of the Committee on Homeland Security; and (2) one motion to recommit with or without instructions. 
 
Karen L. HaasClerk.
